DETAILED ACTION
This action is in response to the Amendment dated 16 May 2022.  Claims 1 and 12 are amended.  Claims 2 and 13 have been cancelled.  Claims 23 and 24 have been added.  Claims 1, 3-12 and 14-24 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Interpreted as Invoking 35 U.S.C. 112(f)/Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “devices configured to store,” “link configured to access,” and “processing units that execute” in claims 12-22.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation) recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 12, 14, 16-18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2017/0052956 A1) in view of Dare et al. (US 2012/0036442 A1).

As for independent claim 1, Wise teaches a method comprising:
storing at a server, a plurality of entity records, wherein each entity record includes: entity information that describes an entity [(e.g. see Wise paragraphs 0038, 0068, 0099) ”one or more server computing devices configured to communicate with the user device(s) 102 (e.g., receive search queries 134 and content information 136 and transmit search results 138) … an app may refer to computer software that causes a computing device (e.g., one of the user device(s) 102) to perform a task. In some examples, an app is referred to as a “program.” Example apps include word processing apps, spreadsheet apps, messaging apps, media streaming apps, social networking apps, and games … The data structure 176 further includes app names/IDs “Amazon Instant Video” 180-1, “Netflix” 180-2, and “Vudu” 180-3 that each specify a native app (i.e., one of “Amazon Instant Video,” “Netflix,” and “Vudu”) that includes one or more app states that are accessible to the user”].
an application link configured to access an application state associated with the entity [(e.g. see Wise paragraph 0028) ”The user device may then display the search results to the user (e.g., as one or more user selectable links) based on the determined native app states”].
wherein the event data indicates a number of times each of the application states was accessed by the user devices [(e.g. see Wise paragraph 0065) ”The information included in the app state record 148 may also be based on measurements associated with the record 148, such as how often the record 148 is retrieved during a search and how often user selectable links for any of the AAM(s) 154 of the record 148 are selected by a user. The information may also indicate whether the app state record 148 includes an AAM (e.g., one of the AAM(s) 154) for a default app state, or a deeper app state, of the native app. In some examples, the search system 100 (e.g., the set processing module 146) uses this information to generate a result score for the app state record 148 (e.g., upon identifying the record 148 based on a search query 134 and as part of ranking the record 148 among other identified app state records), as described herein”].
determining, at the server, a popularity score for each entity record based on the received event data, wherein the popularity score indicates the number of times the application state for the entity record was accessed relative to the number of times one or more other application states were accessed [(e.g. see Wise paragraphs 0058, 0065) ”the corresponding result score may indicate relevance of the app state or function specified by the record to the search query 134, popularity of the app state or function, or other properties of the app state or function, depending on the one or more parameters the set processing module 146 uses to score the app state records … The information included in the app state record 148 may also be based on measurements associated with the record 148, such as how often the record 148 is retrieved during a search and how often user selectable links for any of the AAM(s) 154 of the record 148 are selected by a user. The information may also indicate whether the app state record 148 includes an AAM (e.g., one of the AAM(s) 154) for a default app state, or a deeper app state, of the native app. In some examples, the search system 100 (e.g., the set processing module 146) uses this information to generate a result score for the app state record 148 (e.g., upon identifying the record 148 based on a search query 134 and as part of ranking the record 148 among other identified app state records), as described herein”].
receiving, at the server, a search request from a remote requesting device [(e.g. see Wise paragraph 0049) ”The query wrapper may include a search query (e.g., a text string, such as “batman movie”) 134 specified by a user of the user device 102. As described herein, the user may have entered the search query 134 into a search field 135 of a GUI of a search app 128 included on the user device 102”].
identifying, at the server, a set of preliminary result entity records based on matches between the search request and the entity information included in the preliminary result entity records [(e.g. see Wise paragraph 0082 and Fig. 9B) ”With reference to FIG. 9B, blocks 902B-904B are analogous to blocks 902A-904A described above. In block 906B, the search system 100 (e.g., the set generation module 144) may identify a consideration set of one or more app state records 148 included in the search data store 112 based on the (e.g., analyzed) search query 134. In this example, each identified app state record 148 may specify an app state of an app, as described herein. For example, the search system 100 (e.g., the set generation module 144) may identify the app state records 148 based on matches between terms of the search query 134 and terms of information (e.g., app state IDs 150 and/or ASI 152) included in the records 148, as also described herein”].
generating, at the server, result scores for each of the preliminary result entity records based on the popularity score associated with the preliminary result entity records [(e.g. see Wise paragraphs 0058, 0083) ”In blocks 910B-914B, the search system 100 (e.g., the set processing module 146) may process the consideration set of app state records 148. In particular, in block 910B, the search system 100 may generate a result scores for each app state record 148 included in the consideration set based on the content information 136. For example, the search system 100 may generate each result score using the content information 136 as (e.g., part of) a scoring feature in conjunction with a machine-learned regression model, as described herein. As a specific example, the search system 100 may generate each result score based on whether the app state specified by the corresponding app state record 148 is any of the native app states accessible to the user of the user device 102, as indicated by the content information 136. In some examples, the search system 100 further generates each result score based on one or more additional scoring features, e.g., record, query, and/or record-query scoring features, as described herein. In block 912B, the search system 100 (e.g., the set processing module 146) may order (e.g., rank) the app state records 148 of the consideration set based on the corresponding result scores (e.g., arrange the records 148 in the order of decreasing result scores … the corresponding result score may indicate relevance of the app state or function specified by the record to the search query 134, popularity of the app state or function”].
generating, at the server, search results that include application links from the preliminary result entity records, wherein the application links in the search results are ranked according to the result scores associated with the application links; and sending the search results from the server to the requesting device [(e.g. see Wise paragraphs 0083, 0084) ”the search system 100 (e.g., the set processing module 146) may order (e.g., rank) the app state records 148 of the consideration set based on the corresponding result scores (e.g., arrange the records 148 in the order of decreasing result scores) … In block 918B, the search system 100 may generate one or more search results 138 that include the selected AAMs and any other information and, in block 920B, transmit the results 138, including the selected AAMs, to the user device 102 that generated the search query 134, as also described herein”].

Wise does not specifically teach receiving, at the server, event data generated by a plurality of different installed applications on a plurality of user devices, wherein the event data is generated by modules included in the installed applications while users of the user devices are using the installed applications.  However, in the same field of invention, Dare teaches:
receiving, at the server, event data generated by a plurality of different installed applications on a plurality of user devices, wherein the event data is generated by modules included in the installed applications while users of the user devices are using the installed applications [(e.g. see Dare paragraphs 0470, 0472, 0474, 0476 and Figs. 24-26) ”An embodiment of the present invention provides the ability to log application usage, system configuration and system health to a remote server. At the application level, each application notifies status/monitoring class module 1414 of page transitions and other events, such as placing a phone call, clicking a button, or entering a search term. The amount of detail reported may vary from application to application. Application manager 1404 also contacts status/monitoring class module 1414 to report application launch and exit events. In an embodiment, application launch occurs when a user activates an application icon and application exit occurs when a user returns back to the icon screen … Logging server 2302 is configured to receive a sequence of logs from a plurality of deployed devices 110 … FIG. 24 depicts an example interface screen 2400 that may be presented by computer 2306 in accordance with an embodiment of the present invention. As shown in FIG. 24, interface screen 2400 presents a bar chart 2402 showing an execution frequency 2404 of a plurality of applications 2406 that comprise a plurality of most used applications. Each application 2406 is represented by a different colored bar … Other information that may be obtained by logging server 2602 and provided by interface 2600 includes … a most popular application for the day 2606 (based on customer usage)”].
Therefore, considering the teachings of Wise and Dare, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add receiving, at the server, event data generated by a plurality of different installed applications on a plurality of user devices, wherein the event data is generated by modules included in the installed applications while users of the user devices are using the installed applications, as taught by Dare, to the teachings of Wise because it enables entities to deploy, manage, optimize and monitor a network of devices having applications in a turnkey fashion (e.g. see Dare paragraphs 0004, 0005).

As for dependent claim 3, Wise and Dare teach the method as described in claim 1 and Wise further teaches:
wherein the popularity score for each entity record is a ratio of the number of times the application state for the entity record was accessed relative to the number of times one or more other application states were accessed [(e.g. see Wise paragraphs 0058, 0065) ”the corresponding result score may indicate relevance of the app state or function specified by the record to the search query 134, popularity of the app state or function, or other properties of the app state or function, depending on the one or more parameters the set processing module 146 uses to score the app state records … The information included in the app state record 148 may also be based on measurements associated with the record 148, such as how often the record 148 is retrieved during a search and how often user selectable links for any of the AAM(s) 154 of the record 148 are selected by a user. The information may also indicate whether the app state record 148 includes an AAM (e.g., one of the AAM(s) 154) for a default app state, or a deeper app state, of the native app. In some examples, the search system 100 (e.g., the set processing module 146) uses this information to generate a result score for the app state record 148 (e.g., upon identifying the record 148 based on a search query 134 and as part of ranking the record 148 among other identified app state records), as described herein”].

As for dependent claim 5, Wise and Dare teach the method as described in claim 1 and Wise further teaches:
wherein each entity record includes a plurality of application links configured to access application states associated with the entity in multiple applications, the method comprising determining the popularity score for each entity record based on the received event date, wherein the popularity score indicates the number of times the application states for the entity record were accessed relative to the number of times application states were accessed in other entity records [(e.g. see Wise paragraphs 0058, 0065, 0068) ”the corresponding result score may indicate relevance of the app state or function specified by the record to the search query 134, popularity of the app state or function, or other properties of the app state or function, depending on the one or more parameters the set processing module 146 uses to score the app state records … The information included in the app state record 148 may also be based on measurements associated with the record 148, such as how often the record 148 is retrieved during a search and how often user selectable links for any of the AAM(s) 154 of the record 148 are selected by a user. The information may also indicate whether the app state record 148 includes an AAM (e.g., one of the AAM(s) 154) for a default app state, or a deeper app state, of the native app. In some examples, the search system 100 (e.g., the set processing module 146) uses this information to generate a result score for the app state record 148 (e.g., upon identifying the record 148 based on a search query 134 and as part of ranking the record 148 among other identified app state records), as described herein … As shown in FIG. 6B, the app name/ID 180-1 specifying “Amazon Instant Video” is associated with app state names/IDs 182-1, 182-2, and 182-3 specifying app states of “Amazon Instant Video” corresponding to the movie “Batman,” a soundtrack for the movie, and an electronic book (e-book) associated with the movie”].

As for dependent claim 6, Wise and Dare teach the method as described in claim 1 and Wise further teaches:
acquiring application-specific data for the application states associated with the entity records, wherein application-specific data indicates an amount of engagement with the application states; determining application-specific count values for each entity record based on the application-specific data; and determining the popularity score for each entity record based on the received event data and the application-specific count values [(e.g. see Wise paragraphs 0058, 0065, 0073) ”the corresponding result score may indicate relevance of the app state or function specified by the record to the search query 134, popularity of the app state or function, or other properties of the app state or function, depending on the one or more parameters the set processing module 146 uses to score the app state records … The information included in the app state record 148 may also be based on measurements associated with the record 148, such as how often the record 148 is retrieved during a search and how often user selectable links for any of the AAM(s) 154 of the record 148 are selected by a user. The information may also indicate whether the app state record 148 includes an AAM (e.g., one of the AAM(s) 154) for a default app state, or a deeper app state, of the native app. In some examples, the search system 100 (e.g., the set processing module 146) uses this information to generate a result score for the app state record 148 (e.g., upon identifying the record 148 based on a search query 134 and as part of ranking the record 148 among other identified app state records), as described herein … the user device 102 may display the user selectable link 190-1 specifying the entry for the movie “Batman” in Amazon Instant Video, which is accessible by the user, higher within a list than the user selectable link 190-4, which specifies the entry for the same movie in Hulu Plus that is not accessible by the user”].

As for dependent claim 7, Wise and Dare teach the method as described in claim 1 and Wise further teaches:
wherein the plurality of entity records is a first plurality of entity records, and wherein the method further comprises: storing a second plurality of entity records that each include: entity information that describes an entity; an application link configured to access an application state associated with the entity; acquiring application-specific data for the application states associated with the second plurality of entity records, wherein the application-specific data indicates an amount of engagement with the application states of the second plurality of entity records; determining application-specific count values for each entity record of the second plurality of entity records based on the application-specific data; determining a popularity score for each entity record of the second plurality of entity records based on the application-specific count values, wherein the set of preliminary result entity records includes entity records from the first and second plurality of entity records [(e.g. see Wise paragraph 0038) ”In this disclosure, an app may refer to computer software that causes a computing device (e.g., one of the user device(s) 102) to perform a task. In some examples, an app is referred to as a “program.” Example apps include word processing apps, spreadsheet apps, messaging apps, media streaming apps, social networking apps, and games. Apps can be executed on a variety of different computing devices, including mobile computing devices, such as smart phones, tablets, and wearable computing devices (e.g., headsets and/or smart watches). Apps can also be executed on other types of computing devices having other form factors, such as laptop computers, desktop computers, or other consumer electronic devices. In some examples, apps are installed on a computing device prior to a user purchasing the device. In other examples, the user may download and install apps on the computing device after purchasing the device. A native app, as used herein, may refer to an app that is installed and executed on a user device 102. In contrast, a web-based app may refer to an app that is accessible from a user device 102 via a web browser app included on the user device 102”].  Examiner notes that, as indicated in independent claim 1, the first plurality of entity records are for “Amazon Instant Video,” “Netflix,” and “Vudu” which are media streaming category entities.  Wise discloses other separate categories of entities (e.g. word processing apps, messaging apps, social networking apps, and games) which are all described as functioning within the search system in the same manner as the exemplary media streaming entities.  Therefore, dependent claim 7 is rejected with the same rational as independent claim 1 as multiple categories of entities function in the same manner.

As for independent claim 12, Wise and Dare teach a system.  Claim 12 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 14, Wise and Dare teach the system as described in claim 12; further, claim 14 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 16, Wise and Dare teach the system as described in claim 12; further, claim 16 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 17, Wise and Dare teach the system as described in claim 12; further, claim 17 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 18, Wise and Dare teach the system as described in claim 12; further, claim 18 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 23, Wise and Dare teach the method as described in claim 1 and Wise further teaches:
wherein the event data includes at least one of application open events, application commerce events, and application-specific custom events [(e.g. see Wise paragraph 0024) ”the app states may be accessible by the user in the native apps as a result of the user performing any combination of the following. As one example, the user may have access to each of one or more of the app states in one or more of the native apps by virtue of using (e.g., launching) the apps”].

As for dependent claim 24, Wise and Dare teach the system as described in claim 12; further, claim 24 discloses substantially the same limitations as claim 23.  Therefore, it is rejected with the same rational as claim 23.

Claims 8, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2017/0052956 A1) in view of Dare et al. (US 2012/0036442 A1), as applied to claim 1 above, in view of Mahaffey et al. (US 2014/0201681 A1).

As for dependent claim 8, Wise and Dare teach the method as described in claim 1 and Wise further teaches:
wherein generating result scores comprises generating results scores for each of the preliminary result entity records based on the [application usage values] [(e.g. see Wise paragraphs 0046, 0068) ”GUI may arrange the user selectable links by result scores associated with the links, i.e., with the AAMs for which the links are generated, or using other logic. In still other examples, the GUI may also group the user selectable links by the associated native apps (e.g., using app headers) … The information included in the app state record 148 may also be based on measurements associated with the record 148, such as how often the record 148 is retrieved during a search and how often user selectable links for any of the AAM(s) 154 of the record 148 are selected by a user”].

Wise and Dare do not specifically teach wherein the requesting device is one of the user devices, and wherein the method further comprises determining an application usage value for each application used on the requesting device, wherein the application usage values indicate a frequency at which the applications are used on the requesting device.  However, in the same field of invention, Mahaffey teaches:
wherein the requesting device is one of the user devices, and wherein the method further comprises determining an application usage value for each application used on the requesting device, wherein the application usage values indicate a frequency at which the applications are used on the requesting device [(e.g. see Mahaffey paragraphs 0039, 0054) ”the grouping, clustering, or hierarchical arrangement of applications in folders, subfolders or other groups can be used to modify the display of icons based on likelihood of use of the corresponding apps … Once a user starts using the mobile device, the system tracks or monitors the usage of applications loaded on the device, as well as any activities that are performed that may impact the display of one or more icons on the device, act 304. The usage information is then used by the system to modify the appearance of icons. This can include removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities. Since mobile device screens are small, and can only show a certain number of applications, the system displays certain icons to reflect an optimum presentation of most used apps”].
Therefore, considering the teachings of Wise, Dare and Mahaffey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the requesting device is one of the user devices, and wherein the method further comprises determining an application usage value for each application used on the requesting device, wherein the application usage values indicate a frequency at which the applications are used on the requesting device, as taught by Mahaffey, to the teachings of Wise and Dare because it allows for organizing application icons for efficient display and effective interface strategies (e.g. see Mahaffey paragraph 0005).

As for dependent claim 10, Wise and Dare teach the method as described in claim 1 and Wise further teaches:
wherein the requesting device is one of the user devices, and wherein the method further comprises: grouping the search results into a plurality of application groups, each application group being associated with a different application [(e.g. see Wise paragraphs 0060, 0068) ”the user device 102 groups user selectable links associated with the same native app … The data structure 176 further includes app names/IDs “Amazon Instant Video” 180-1, “Netflix” 180-2, and “Vudu” 180-3 that each specify a native app (i.e., one of “Amazon Instant Video,” “Netflix,” and “Vudu”) that includes one or more app states that are accessible to the user”].

Wise and Dare do not specifically teach the following limitations.  However, Mahaffey teaches:
determining an application usage value for each application associated with an application group, wherein the application usage values indicate a frequency at which the applications are used on the requesting device [(e.g. see Mahaffey paragraphs 0039, 0054) ”the grouping, clustering, or hierarchical arrangement of applications in folders, subfolders or other groups can be used to modify the display of icons based on likelihood of use of the corresponding apps … Once a user starts using the mobile device, the system tracks or monitors the usage of applications loaded on the device, as well as any activities that are performed that may impact the display of one or more icons on the device, act 304. The usage information is then used by the system to modify the appearance of icons. This can include removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities. Since mobile device screens are small, and can only show a certain number of applications, the system displays certain icons to reflect an optimum presentation of most used apps”].
ranking the application groups based on the application usage values [(e.g. see Mahaffey paragraph 0071) ”In general, one or more areas of the screen may be more desirable or attention-getting than other regions of the screen, if all of the icons are displayed in the same size and relative appearance. For example, the center of the screen or the upper left corner may be more desirable than other areas in which to place frequently used app icons. In this case, the system can be configured to automatically and dynamically move icons to system or user defined locations on the screen based on their usage in particular context regions”].
The motivation to combine is the same as that used for claim 8.

As for dependent claim 19, Wise and Dare teach the system as described in claim 12; further, claim 19 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for dependent claim 21, Wise and Dare teach the system as described in claim 12; further, claim 21 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2017/0052956 A1) in view of Dare et al. (US 2012/0036442 A1), as applied to claim 1 above, and further in view of Futty et al. (US 2012/0116905 A1).

As for dependent claim 9, Wise and Dare teach the method as described in claim 1 and Wise further teaches:
for each preliminary result entity record, determining whether the application associated with the application link is installed on the requesting device based on the received event data [(e.g. see Wise paragraphs 0024, 0030) ”a user of a user device may have access to one or more app states of one or more native apps (e.g., any native apps that are either installed or not installed on the user device … by ranking app states of native apps identified using the search query such that app states that are accessible by the user are ranked higher than other app states, those of the search results that are more relevant to the user may be displayed earlier than other search results. As another example, by limiting the search results to those that specify app states that are accessible to the user, or by ranking the results based on whether the user is able to access the corresponding app states, the results may enable the user to more easily access the functionality provided by the results, thereby enhancing the user's experience”].

Wise and Dare do not specifically teach removing entity records from the set of preliminary result entity records for which the associated application is not installed on the requesting device.  However, in the same field of invention, Futty teaches:
removing entity records from the set of preliminary result entity records for which the associated application is not installed on the requesting device [(e.g. see Futty paragraphs 0015, 0017) ”Additionally, AppStores may maintain application data with respect to user 104 and/or their social acquaintances. For example, AppStore 112 may maintain information about what applications have been installed on and/or uninstalled from the devices of user 104 … the application store may be able to help the user choose the best document reader application by filtering and/or ranking the query results based on the recommendation information. In one example, the user may choose to filter the results by removing from the results all applications that none of his social acquaintances have installed. In another example, the user may choose to filter the results by removing all applications that any of his social acquaintances have ever uninstalled”].
Therefore, considering the teachings of Wise, Dare and Futty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add removing entity records from the set of preliminary result entity records for which the associated application is not installed on the requesting device, as taught by Futty, to the teachings of Wise and Dare because it helps users easily track down the best applications in an easy and efficient manner (e.g. see Futty paragraph 0003).

As for dependent claim 20, Wise and Dare teach the system as described in claim 12; further, claim 20 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Claims 4, 11, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2017/0052956 A1) in view of Dare et al. (US 2012/0036442 A1), as applied to claim 1 above, in view of Nikulin (US 2017/0075897 A1).

As for dependent claim 11, Wise and Dare teach the method as described in claim 1, but do not specifically teach the following limitations.  However, in the same field of invention, Nikulin teaches:
wherein each entity record includes a vertical data field that indicates a category of the entity, the method further comprising: grouping the search results into a plurality of vertical groups based on the vertical associated with the search results, each vertical group being associated with a different vertical [(e.g. see Nikulin paragraph 0077) ”the term “vertical” (as in vertical search) is meant to connote a search performed on a subset of a larger set of data, the subset having been grouped pursuant to an attribute of data. For example, to the extent that the vertical search module 124 is implemented as an images vertical, the vertical search module 124 searches a subset (i.e., images) of the set of data (i.e., all the data potentially available for searching), the subset of data being stored in the database 134”].
determining a vertical intent data structure based on the search request, wherein the vertical intent data structure includes a list of ranked verticals and ranking the vertical groups according to the vertical intent data structure [(e.g. see Nikulin paragraph 0135 and Fig. 2) ”vertical search results items 210, 220, 230, 240, 250, 260 are ranked using known or conventional ranking methods. In some embodiments, vertical ranking factors including intent weights are determined in order to rank the vertical search results items 210, 220. Thus, with reference to the example depicted in FIG. 2, the second vertical result item 220 is given an intent weight to determine its original ranking. In order to modify randomly the ranking of the second vertical result item 220 in the second test SERP 208, a random number is generated as the intent weight for the second vertical result item 220. Thus, general and vertical search results items 210, 220, 230, 240, 250, 260 are ranked using known or conventional ranking methods where a random number is used as the intent weight for the second vertical result item 220, the second vertical result item 220 being placed accordingly at a random position (e.g., at the second position on the second test SERP 208 in the example shown in FIG. 2)”].
Therefore, considering the teachings of Wise, Dare and Nikulin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above identified limitations, as taught by Nikulin, to the teachings of Wise and Dare because it provides a more satisfactory search experience to the user (e.g. see Nikulin paragraph 0005).

As for dependent claim 4, Wise and Dare teach the method as described in claim 3, but do not specifically teach the following limitations.  However, Nikulin teaches:
wherein the event data is categorized by event types, wherein each event type is associated with a weighting value, and wherein the ratio is a function that includes terms weighted by the event type weighting values [(e.g. see Nikulin paragraphs 0135, 0138) ”vertical ranking factors including intent weights are determined in order to rank the vertical search results items 210, 220 … the machine-learned usefulness function is used to determine an intent weight for the second vertical search result item 220 that optimizes its ranking based on its determined usefulness. The ranking module 142 will then perform mixed ranking of the general and vertical search results items 210, 220, 230, 240, 250, 260 using the determined intent weight and rank the second vertical search result item 220 accordingly. In this way the plurality of search results are ranked taking into account the intent weight determined for the second vertical search result item 220 using the machine-learned usefulness function”].
The motivation to combine is the same as that used for claim 11.

As for dependent claim 15, Wise and Dare teach the system as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 22, Wise and Dare teach the system as described in claim 12; further, claim 22 discloses substantially the same limitations as claim 11.  Therefore, it is rejected with the same rational as claim 11.

Response to Arguments
Applicant's arguments, filed 16 May 2022, have been fully considered but they are not persuasive.

Applicant argues that [“The claims recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) …  claims 1-11 recite a server, user device, and a remote requesting device … claims 12-22 recite one or more storage device and one or more processing units” (Page 12).].

Examiner respectfully disagrees.  First, claims 1-11 were not interpreted as invoking 35 U.S.C. 112(f)/Sixth Paragraph.  Second, claims 12-22 recite generic placeholders “device,” “link,” and “unit” linked to functional language without being modified by terms that connotate structure.  Finally, examiner suggests applicant amend the terms to “memory” and “processor” while coupling the memory to the processor in order to avoid these claims as being interpreted as invoking 35 U.S.C. 112(f)/sixth paragraph.

Applicant argues that [“The cited portions of Wise fail to disclose or suggest the features of amended claim 1” (Page 14).].

The argument described above, in paragraph number 14, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174